UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended June 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-15204 NATIONAL BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1375874 (I.R.S. Employer Identification No.) 101 Hubbard Street P. O. Box 90002 Blacksburg, VA 24062-9002 (Address of principal executive offices) (Zip Code) (540) 951-6300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. Large accelerated filer[]Accelerated filer[x]Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). [ ] Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, $1.25 Par Value Outstanding at August 1, 2012 (This report contains 52 pages) NATIONAL BANKSHARES, INC. AND SUBSIDIARIES Form 10-Q Index Part I – Financial Information Page Item 1 Financial Statements 3 Consolidated Balance Sheets, June 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Income for the Three Months Ended June 30, 2012 and 2011 (Unaudited) 4 -5 Consolidated Statements of Comprehensive Income for the Three Months Ended June 30, 2012 and 2011 (Unaudited) 6 Consolidated Statements of Income for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 7 -8 Consolidated Statements of Comprehensive Income for the Six Months Ended June 30, 2012 and 2011(Unaudited) 9 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 10 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 11 - 12 Notes to Consolidated Financial Statements (Unaudited) 13 – 36 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 - 45 Item 3 Quantitative and Qualitative Disclosures About Market Risk 45 Item 4 Controls and Procedures 45 - 46 Part II – Other Information Item 1 Legal Proceedings 46 Item 1A Risk Factors 46 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3 Defaults Upon Senior Securities 46 Item 4 Mine Safety Disclosures 46 Item 5 Other Information 46 Item 6 Exhibits 46 Signatures 47 Index of Exhibits 48 – 49 Certifications 50 - 52 2 Part I Financial Information Item 1. Financial Statements National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, December 31, $ in thousands, except per share data Assets Cash and due from banks $ $ Interest-bearing deposits Securities available for sale, at fair value Securities held to maturity (fair value approximates $155,654 at June 30, 2012 and $151,429 at December 31, 2011) Mortgage loans held for sale Loans: Loans, net of unearned income and deferred fees Less allowance for loan losses ) ) Loans, net Premises and equipment, net Accrued interest receivable Other real estate owned, net Intangible assets and goodwill Bank-owned life insurance Other assets Total assets $ $ Liabilities and Stockholders' Equity Noninterest-bearing demand deposits $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Accrued interest payable Other liabilities Total liabilities Commitments and contingencies Stockholders' Equity Preferred stock, no par value, 5,000,000 sharesauthorized; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,939,974 shares at June 30, 2012 and 6,939,974 shares at December 31, 2011 Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 3 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income Three Months Ended June 30, 2012 and 2011 (Unaudited) June 30, June 30, $ in thousands, except per share data Interest Income Interest and fees on loans $ $ Interest on interest-bearing deposits 56 35 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 41 59 Credit card fees Trust income BOLI income Other income 77 Realized securities losses, net (1 ) ) Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangible assets amortization Net costs of other real estate owned 95 Franchise taxes Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net Income $ $ 4 Basic net income per share $ $ Fully diluted net income per share $ $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted Dividends declared per share $ $ See accompanying notes to consolidated financial statements. 5 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income Three Months Ended June 30, 2012 and 2011 (Unaudited) June 30, June 30, $ in thousands Net Income $ $ Other Comprehensive Income, Net of Tax Unrealized holding gains on available for sale securities net of taxes of $662 and $925 for the periods ended June 30, 2012 and 2011, respectively Reclassification adjustment, net of taxes of $2 and $7 for the periods ended June 30, 2012 and 2011, respectively 4 12 Other comprehensive income, net of taxes of $664 and $932 for the periods ended June 30, 2012 and 2011, respectively Total Comprehensive Income $ $ See accompanying notes to consolidated financial statements. 6 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income Six Months Ended June 30, 2012 and 2011 (Unaudited) June 30, June 30, $ in thousands, except per share data Interest Income Interest and fees on loans $ $ Interest on interest-bearing deposits 67 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 90 Credit card fees Trust income BOLI income Other income Realized securities gains (losses), net 52 (4 ) Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangible assets amortization Net costs of other real estate owned Franchise taxes Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net Income $ $ 7 Basic net income per share $ $ Fully diluted net income per share $ $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted Dividends declared per share $ $ See accompanying notes to consolidated financial statements. 8 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income Six Months Ended June 30, 2012 and 2011 (Unaudited) June 30, June 30, $ in thousands Net Income $ $ Other Comprehensive Income, Net of Tax Unrealized holding gains on available for sale securities net of taxes of $173 and $1,153 for the periods ended June 30, 2012 and 2011, respectively Reclassification adjustment, net of taxes of ($13) and $4 for the periods ended June 30, 2012 and 2011, respectively ) 7 Other comprehensive income, net of taxes of $160 and $1,157 for the periods ended June 30, 2012 and 2011, respectively Total Comprehensive Income $ $ See accompanying notes to consolidated financial statements. 9 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Six Months Ended June 30, 2012 and 2011 (Unaudited) $ in thousands Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balances at December 31, 2010 $ $ $ ) $ Net income Dividends $0.48 per share ) ) Stock options exercised 5 57 62 Other comprehensive income, net of tax $1,157 Balances at June 30, 2011 $ $ $ ) $ Balances at December 31, 2011 $ $ $ ) $ Net income Dividends $0.53 per share ) ) Other comprehensive income, net of tax $160 Balances at June 30, 2012 $ $ $ ) $ See accompanying notes to consolidated financial statements. 10 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows Six Months Ended June 30, 2012 and 2011 (Unaudited) June 30, June 30, $ in thousands Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of bank premises and equipment Amortization of intangibles Amortization of premiums and accretion of discounts, net Gains on disposal of fixed assets (3 ) (Gains) losses on sales and calls of securities available for sale, net ) 11 Gains on calls of securities held to maturity, net ) (7 ) Losses and write-downs on other real estate owned 89 Net change in: Mortgage loans held for sale Accrued interest receivable 31 ) Other assets ) ) Accrued interest payable ) ) Other liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities Net change interest-bearing deposits ) Proceeds from calls, principal payments, sales and maturities of securities available for sale Proceeds from calls, principal payments and maturities of securities held to maturity Purchases of securities available for sale ) ) Purchases of securities held to maturity ) ) Collections of loan participations 21 Loan originations and principal collections, net ) ) Proceeds from disposal of other real estate owned Recoveries on loans charged off 57 38 Additions to bank premises and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Net change in time deposits ) ) Net change in other deposits Cash dividends paid ) ) Stock options exercised 62 Net cash provided by financing activities Net change in cash and due from banks Cash and due from banks at beginning of period Cash and due from banks at end of period $ $ 11 Supplemental Disclosures of Cash Flow Information Interest paid on deposits and borrowed funds $ $ Income taxes paid Supplemental Disclosure of Noncash Activities Loans charged against the allowance for loan losses $ $ Loans transferred to other real estate owned Unrealized net gains on securities available for sale See accompanying notes to consolidated financial statements. 12 National Bankshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements June 30, 2012 (Unaudited) $ in thousands, except per share data Note 1: General The consolidated financial statements of National Bankshares, Inc. (“NBI”) and its wholly-owned subsidiaries, The National Bank of Blacksburg (“NBB”) and National Bankshares Financial Services, Inc. (“NBFS”) (collectively, the “Company”), conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry. The accompanying interim period consolidated financial statements are unaudited; however, in the opinion of management, all adjustments consisting of normal recurring adjustments, which are necessary for a fair presentation of the consolidated financial statements, have been included.The results of operations for the six months ended June 30, 2012 are not necessarily indicative of results of operations for the full year or any other interim period.The interim period consolidated financial statements and financial information included in this Form 10-Q should be read in conjunction with the notes to consolidated financial statements included in the Company’s 2011 Form 10-K.The Company posts all reports required to be filed under the Securities and Exchange Act of 1934 on its web site at www.nationalbankshares.com. Subsequent events have been considered through the date when the Form 10-Q was issued. Note 2: Stock-Based Compensation The Company had a stock option plan, the 1999 Stock Option Plan, that was adopted in 1999 and that was terminated on March 9, 2009. Incentive stock options were granted annually to key employees of NBI and its subsidiaries from 1999 to 2005 and none have been granted since 2005.All of the stock options are vested. Options Shares Weighted Average Exercise Price Per Share Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at January 1, 2012 $ Exercised Forfeited or expired Outstanding June 30, 2012 $ $ Exercisable at June 30, 2012 $ $ There were no stock options exercised during the six months ended June 30, 2012. There were 4,500 shares with an intrinsic value of $46 exercised during the first half of 2011. Note 3:Loan Portfolio The loan portfolio, excluding loans held for sale, was comprised of the following. June 30, December 31, 2011 Real estate construction $ $ Consumer real estate Commercial real estate Commercial non real estate Public sector and IDA Consumer non real estate Total $ $ 13 Note 4:Allowance for Loan Losses, Nonperforming Assets and Impaired Loans The allowance for loan losses methodology incorporates individual evaluation of impaired loans and collective evaluation of groups of non-impaired loans. The Company performs ongoing analysis of the loan portfolio to determine credit quality and to identify impaired loans. Credit quality is rated based on the loan’s payment history, the borrower’s current financial situation and value of the underlying collateral. Impaired loans are those loans that have been modified in a troubled debt restructure (“TDR” or “restructure”) and larger, non-homogeneous loans that are in nonaccrual or exhibit payment history or financial status that indicate the probability that collection will not occur according to the loan’s terms. Generally, impaired loans are risk rated “classified” or “other assets especially mentioned.” Impaired loans are measured at the lower of the invested amount or the fair market value. Impaired loans with an impairment loss are designated nonaccrual. Please refer to Note 1 of the Company’s 2011 Form 10-K, “Summary of Significant Accounting Policies” for additional information on evaluation of impaired loans and associated specific reserves, and policies regarding nonaccruals, past due status and charge-offs. Troubled debt restructurings impact the estimation of the appropriate level of the allowance for loan losses. If the restructuring included forgiveness of a portion of principal or accrued interest, the charge-off is included in the historical charge-off rates applied to the collective evaluation methodology. Further, restructured loans are individually evaluated for impairment, with amounts below fair value accrued in the allowance for loan losses. TDRs that experience a payment default are examined to determine whether the default indicates collateral dependency or cash flows below those that were included in the fair value measurement. TDRs, as well as all impaired loans, that are determined to be collateral dependent or for which decreased cash flows indicate a decline in fair value are charged down to fair value. The Company evaluated characteristics in the loan portfolio and determined major segments and smaller classes within each segment for application of the allowance for loan losses methodology. These characteristics include collateral type, repayment sources, and (if applicable) the borrower’s business model. Change in Portfolio Segments and Classes During the first quarter of 2012, the Company revised its basis for determining segments and classes for the allowance for loan losses. In previous periods, the loan portfolio was segmented primarily by repayment source, whereas beginning with the first quarter of 2012 disaggregation is based primarily upon collateral type for secured loans and borrower type or repayment terms for unsecured loans. This aligns the allowance categories with those used for financial statements and other notes, providing greater uniformity and comparability. Consistent with accounting guidance, prior periods have not been restated and are shown as originally published using the segments and classes in effect for the period. These changes had an insignificant effect on the calculation of the balance in the allowance for loan losses. The segments and classes used in determining the allowance for loan losses, beginning with the first quarter of 2012 are as follows. Real Estate Construction Construction, residential Construction, other Consumer Real Estate Equity lines Residential closed-end first liens Residential closed-end junior liens Commercial Real Estate Multifamily real estate Commercial real estate, owner occupied Commercial real estate, other Commercial Non Real Estate Commercial and Industrial Public Sector and IDA Public sector and IDA Consumer Non Real Estate Credit cards Automobile Other consumer loans 14 Prior to the first quarter of 2012, the Company’s segments and classes were as follows. Consumer Real Estate Equity lines Closed-end consumer real estate Consumer construction Consumer, Non Real Estate Credit cards Consumer, general Consumer overdraft Commercial & Industrial Commercial & industrial Construction, Development and Land Residential Commercial Commercial Real Estate College housing Office/Retail space Nursing homes Hotels Municipalities Medical professionals Religious organizations Convenience stores Entertainment and sports Nonprofits Restaurants General contractors Other commercial real estate Risk factors are analyzed for each class to estimate collective reserves. Factors include allocations for the historical charge-off percentage and changes in national and local economic and business conditions, in the nature and volume of the portfolio, in loan officers’ experience and in loan quality. Increased allocations for the risk factors applied to each class are made for special mention and classified loans. The Company allocates additional reserves for “high risk” loans, determined to be junior lien mortgages, high loan-to-value loans and interest-only loans. A detailed analysis showing the allowance roll-forward by portfolio segment and related loan balance by segment follows. Activity in the Allowance for Loan Losses for the Three Months Ended June 30, 2012 Real Estate Construction Consumer Real Estate Commercial Real Estate Commercial Non Real Estate Public Sector and IDA Consumer Non Real Estate Unallocated Total Balance, March 31, 2012 $ 85 $ $ $ Charge-offs ) ) ) (5 ) ) ) Recoveries 13 2 1 13 29 Provision for loan losses ) ) 26 11 ) Balance, June 30, 2012 $ Activity in the Allowance for Loan Losses for the Six Months Ended June 30, 2012 Real Estate Construction Consumer Real Estate Commercial Real Estate Commercial Non Real Estate Public Sector and IDA Consumer Non Real Estate Unallocated Total Balance, December 31, 2011 $ Charge-offs ) ) ) (5 ) ) ) Recoveries 13 2 1 36 52 Provision for loan losses ) ) 42 Balance, June 30, 2012 $ 15 Activity in the Allowance for Loan Losses for the Three Months Ended June 30, 2011 Consumer Real Estate(1) Consumer Non Real Estate(1) Commercial Real Estate(1) Commercial & Industrial(1) Construction, Development & Other Land(1) Unallocated Total Balance, March 31, 2011 $ Charge-offs ) Recoveries 10 1 11 Provision for loan losses 69 ) ) Balance, June 30,2011 $ (1)Segments at June 30, 2011 are reported using the segmentation method in effect for 2011. The Company began reporting under revised segments beginning in 2012. Activity in the Allowance for Loan Losses for the Six Months Ended June 30, 2011 Consumer Real Estate(1) Consumer Non Real Estate(1) Commercial Real Estate(1) Commercial & Industrial(1) Construction, Development & Other Land(1) Unallocated Total Balance, December 31, 2010 $ Charge-offs ) Recoveries 7 28 1 36 Provision for loan losses 19 ) Balance, June 30,2011 $ (1)Segments at June 30, 2011 are reported using the segmentation method in effect for 2011. The Company began reporting under revised segments beginning in 2012. Allowance for Loan Losses as of June 30, 2012 Real Estate Construction Consumer Real Estate Commercial Real Estate Commercial Non Real Estate Public Sector and IDA Consumer Non Real Estate Unallocated Total Individually evaluated for impairment $ $ 54 $ 56 $ $ $ 9 $ $ Collectively evaluated for impairment Total $ Allowance for Loan Losses as of December 31, 2011 Consumer Real Estate(1) Consumer Non Real Estate(1) Commercial Real Estate(1) Commercial & Industrial(1) Construction, Development & Other Land(1) Unallocated Total Individually evaluated for impairment $ $ $ $
